FILE COPY




                            Fourth Court of Appeals
                                    San Antonio, Texas
                                        November 10, 2021

                                       No. 04-21-00416-CV

                                      Kimi-Lyn MURRAY,
                                           Appellant

                                                 v.

                                        Phillip MURRAY,
                                              Appellee

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018-CI-19449
                          Honorable Monique Diaz, Judge Presiding


                                          ORDER
        A copy of appellant’s notice of appeal was filed in this court on September 30, 2021.
When the notice of appeal was filed, this court notified appellant in writing that our records did
not reflect that the filing fee in the amount of $205.00 was paid. In addition, our record contains
no evidence that appellant is excused by statute or rule from paying the filing fee. See TEX. R.
APP. P. 5, 20.

         We therefore ORDER appellant to show cause in writing by November 29, 2021, that
either: (1) the filing fee has been paid; or (2) appellant is entitled to appeal without paying the
filing fee. If appellant fails to respond within the time provided, this appeal will be dismissed for
failure to pay the filing fee. See id. R. 5, 42.3(c). All other appellate deadlines are suspended
pending the payment of the filing fee.



                                                      _________________________________
                                                      Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of November, 2021.
                           FILE COPY




___________________________________
MICHAEL A. CRUZ, Clerk of Court